Citation Nr: 0210331	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  96-41 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.  

2.  Entitlement to service connection for schizophrenia.

3.  Entitlement to service connection for spinal fracture.

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for depression.  

(The claim of service connection for depression, on the 
merits, will be the subject of a later decision.) 


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 1967 to 
September 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board notes that the veteran had perfected his appeal 
with regard to the issue of entitlement to nonservice-
connected pension benefits, but he withdrew his appeal during 
his April 1997 personal hearing at the RO before a hearing 
officer.  

The main body of the present Board decision concerns the 
veteran's claims of service connection for a seizure 
disorder, schizophrenia, and spinal fractures, and his 
application to reopen a claim of service connection for 
depression.  The Board is not, at this time, considering the 
claim of service connection for depression on the merits.  
Rather, the Board is undertaking additional development on 
that claim pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing that claim.


FINDINGS OF FACT

1.  There is no competent evidence that a seizure disorder 
was present during the veteran's active duty service, or that 
a seizure disorder became manifest to a compensable degree 
within the year after the veteran's separation from service; 
his currently diagnosed seizure disorder is not related to 
any injury or disease in service.  

2.  The veteran does not have schizophrenia.  

3.  There is no competent evidence that a spinal fracture was 
present during the veteran's active duty service and his 
currently diagnosed spinal fractures are not related to any 
disease or injury in service.  

4.  In a September 1994 decision, the RO denied service 
connection for depression; and he did not appeal.

5.  Evidence submitted since the RO's September 1994 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

2.  Schizophrenia was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

3.  Spinal fractures were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2001).  

4.  The September 1994 decision which denied service 
connection for depression is final.  38 U.S.C.A. § 7105 (West 
1991).

2.  New and material evidence has been submitted since the 
RO's September 1994 decision, thus, the claim of service 
connection for depression is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156 which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
In this case, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the July and August 1996 rating decisions; 
August 1996 statement of the case (SOC); April 1997, June 
2001, and August 2001 supplemental statements of the case 
(SSOC), of the reasons and bases for the denial of his 
claims.  The Board concludes that the discussions in the 
rating decisions, statement of the case, and supplemental 
statements of the case, informed the veteran of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  It is also 
noted that the veteran was specifically notified of the 
VCAA's enactment via the June 2001 SSOC. 

The Board also notes that the SOC and SSOCs advised the 
veteran of the evidence that had been obtained and 
considered.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the veteran, and there is no other specific 
evidence to advise him to obtain.  Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
38 U.S.C.A. § 5103A.  In this case, the veteran's private and 
VA medical records were obtained.  In addition, he was 
afforded multiple thorough VA examinations in January 1997 to 
provide information on the dispositive issue in the case, 
which is the nature and etiology of the claimed disabilities.  
The veteran has not referenced any unobtained evidence that 
might aid his claims or that might be pertinent to the bases 
of the denial of his claims.  In this case, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

As noted, in this case, VA's duties have been fulfilled.  
Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran, the Board finds that the veteran has not 
been prejudiced by the Board's consideration of the merits of 
his claim, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Again, it is noted that by a June 2001 
SSOC, the RO specifically considered VCAA.  For the reasons 
previously set forth, the Board believes that the veteran has 
been given ample opportunity to provide evidence and argument 
in support of his claims.  In short, the Board finds that the 
veteran has been given adequate notice of the need to submit 
evidence or argument and that he is not prejudiced by this 
decision. 

Background

The veteran had active duty from February 1967 to September 
1967.  The service medical records reveal that in July 1967, 
the veteran was diagnosed as having infectious mononucleosis.  
While he was being treated for this disease, the August 1967 
records show that it was noted that he had a life-long 
problem of enuresis and was depressed about his situation in 
the service.  The examiner noted that this type of problem, 
enuresis, was generally related to a poorly controlled 
anger/rage reaction at authority which was consistent with 
the veteran's history.  The final diagnosis was symptomatic 
habit formation manifested by enuresis.  Due to this 
persistent condition, it was determined that the veteran 
should be discharged from service.  In response to a letter 
from the veteran's father, the Assistant Chief for Personnel 
and Professional Operations indicated that the veteran had 
been examined in neuropsychiatric consultation where there 
was no evidence of neurosis or psychosis.  However, the 
psychiatrist indicated that the veteran had a lifelong 
problems of enuresis which was seen as a manifestation of 
emotional difficulties.  Such a condition was noted to not be 
a mental illness, but rather a defect in personality 
development acquired during the formative years.  As such, it 
preexisted the veteran's entry into military service.  The 
veteran's discharge examination was negative for psychiatric 
abnormality.  The Board notes that there were no complaints, 
findings, treatment, or diagnosis of a seizure disorder or of 
a spine disease or injury during service.  The discharge 
examination was also negative for any seizure disorder or 
spine disease or injury.  

Post-service, in a September 1994 rating decision, service 
connection was denied for depression due to post-traumatic 
stress disorder (PTSD).  The Board notes that depression and 
PTSD were also separately denied in the rating decision.  The 
RO stated that although evidence had been requested from the 
veteran, no evidence had been received.  There was no current 
evidence of a disease or injury related to service.  In 
September 1994, the veteran was notified of that decision and 
of his procedural and appellate rights.  He did not appeal.  

In May 1996, the veteran's current claims of service 
connection were received.  Thereafter, VA and private medical 
evidence was received.  

VA records show that the veteran was hospitalized for over 
one week in February 1993 for a seizure disorder and for 
psychiatric consultation.  During his admission, a fracture 
of T-8 was discovered on x-ray following a grand mal seizure.  
The hospital report reveals diagnoses of alcohol dependency, 
a borderline personality, and a seizure disorder.  Depression 
was ruled out.  

In November 1993, the veteran was treated by H.G.M., D.O., 
F.A.C.N., for dysthymia and alcohol abuse.  He noted that the 
veteran had a history of a suicide attempt in 1975.  Since 
that time, the veteran had received intermittent psychiatric 
care and hospitalizations.  

Private medical records from Harris Methodist were received.  
In February 1996, the veteran presented to the Emergency Room 
complaining of back pain.  The veteran related that he had a 
history of seizures and that he may have had a head injury in 
1978.  He also reported a history of depression.  The final 
diagnoses were acute severe back pain, compression fractures 
to T-12 and L-4, a seizure disorder, and a history of alcohol 
abuse.  Another discharge report noted that the veteran 
reported having a history of a closed head injury that 
occurred in the 1970s with a subsequent chronic seizure 
disorder.  The impression on discharge was a recent seizure 
with compression fractures of T-12 and L-2, a chronic seizure 
disorder, a history of prior closed head injury, and alcohol 
abuse.  Another discharge report noted that the chronic 
seizure disorder was secondary to the head injury.   

Thereafter, private medical records from Tarrant County 
Mental Health Mental Retardation Services were received on 
two occasions.  The treatment records are dated from the 
1970s through the 1990s.  The records reveal that he was 
treated at this facility for seizures and psychiatric 
disability.  In 1978, it was noted that he had been 
hospitalized for manic depressive illness and had also 
experienced a grand mal seizure.  In 1982, it was documented 
that he had manic depressive illness.  Also, in 1982, it was 
also noted that the veteran had an agoraphobic-like 
condition.  In 1983, it was noted that he had a seizure which 
resulted in a compression fracture of T-8.  In 1989, he was 
diagnosed as having a mixed bipolar disorder.  In 1993, he 
was diagnosed as having a recurrent major depressive 
disorder.  In 1995, it was noted that he had a bipolar 
affective disorder, a panic disorder, and a seizure disorder.  
In May 1995, it was also noted that mania had been a problem 
from 1969 to 1979 and that he had been treated since 1975 for 
depression.  In September and October 1996, he was diagnosed 
as having a mixed bipolar disorder.  The most recent records, 
dated in March 1997, show that the veteran is currently 
suffering from a mixed type bipolar disorder, a panic 
disorder with agoraphobia, and alcohol dependence.  

In August 1996, the Social Security Administration (SSA) 
determined that the veteran was disabled due to psychiatric 
impairment.  SSA indicated that the veteran had an affective 
disorder, an anxiety-related disorder, and a personality 
disorder.  

In January 1997, the veteran was afforded a VA general 
medical examination.  The examiner noted that the veteran had 
a history of grand mal seizures since 1970-1971.  Physical 
examination resulted in a diagnosis of idiopathic seizure 
disorder.  

The veteran was also afforded a VA mental disorder 
examination in January 1997.  The examiner noted that the 
veteran did not have psychiatric problems during service and 
that the first psychiatric problem, in a clinical degree, 
appeared in the early 1970s, probably 1974, when he had a 
seizure disorder and some psychotic episode.  The examiner 
noted that in many seizure cases, psychosis is associated and 
this should not be evaluated as a psychotic disorder either 
after the seizure or while the patient is under the influence 
of anti-convulsant medication.  The psychotic condition 
clears up.  This is not schizophrenia.  The examiner noted 
that the veteran had been hospitalized several times and had 
been considered to be psychotic.  The treatment rendered did 
not help him much because he continued to have seizures and 
eventually depression.  In addition, the examiner noted that 
the veteran was treated for manic depression (bipolar 
disorder).  Currently, the examiner determined that the 
veteran had bipolar disorder and a major motor type of 
seizure disorder.  The examiner associated past psychotic 
manifestations to the grand mal seizure episodes.  

The veteran was additionally afforded a VA spine examination 
in January 1997.  The veteran reported that he had chronic 
thoracolumbar spine pains which were first discovered on x-
ray in 1982 which he believed were due to a grand mal 
seizure.  The veteran related that he had been diagnosed as 
having schizophrenia and depression.  Physical examination 
was performed and the veteran was diagnosed as having 
kyphoscoliosis, thoracolumbar, a history of thoracolumbar 
compression fractures seen radiographically.  X-rays of the 
lumbar spine were performed.  A February 1997 letter to the 
veteran informed him that the x-rays were interpreted as 
showing osteoporotic changes possibly consistent with 
multiple myeloma.  

Thereafter, medical records were received from Mid-Cities 
Neurology Associates.  In 1996, the veteran was treated for 
his seizure disorder.  It was noted that he had a history of 
seizures since the mid-1970s.  It was questioned whether they 
were post-traumatic, idiopathic, or due to alcohol 
withdrawal, but it was doubted that they were alcohol-
related.  In addition, the veteran was treated for lumbar 
compression fractures which were noted to be secondary to his 
seizure disorder.  In 1997, it was assessed that the veteran 
had compression fractures and an osteoporotic-looking spine.  
The physician did not feel that the veteran had myeloma by 
virtue of a nearly normal complete blood count and no spike 
in his protein electrophoresis or hypogammaglobulinemia.  His 
thyroid-stimulating hormone level was noted to be a little 
low and it was noted that he could possibly have 
hypothyroidism.  A bone scan revealed focal increased uptake 
in the mid-portion of the sternum with no significant 
abnormalities, otherwise.  

In April 1997, the veteran testified at a personal hearing 
before a hearing officer at the RO.  The veteran stated that 
in 1967, during service, he was treated in the emergency room 
for schizophrenia and that he was later treated for the same 
disorder by a private physician.  The veteran related that he 
still had schizophrenia.  With regard to depression, the 
veteran related that during service, he was demeaned during 
Corps School.  The veteran related that he started drinking 
due to the pressure during service and because he had 
depression.  In the mid-1970s, the veteran stated that the 
depression caused him to attempt suicide.  The veteran 
related that he still suffers from depression.  With regard 
to seizures, the veteran asserted that the first seizure 
occurred in 1969 and that he still has seizures.  With regard 
to his spine, the veteran maintained that he injured his back 
due to his seizures.  
Analysis

Service Connection

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, the veteran does not 
claim nor does the record show that any of his claimed 
disabilities were incurred while he was performing combat 
service.  Thus, 38 U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for a chronic disease, 
including an organic disease of the nervous system or a 
psychosis, if manifest to a compensable degree within one 
year following service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A personality disorder is not a disease or injury within the 
meaning of law providing compensation.  38 C.F.R. § 3.303(c).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran, as a lay person, is not capable of providing an 
opinion regarding medical causation and any such statements 
are not competent because lay persons are not competent to 
offer medical opinions.  Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, while the 
veteran may believe that he suffered from claimed conditions 
service, shortly thereafter, and at the present time, he does 
not have the medical expertise to state his past or present 
diagnoses.  

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).

A.  Seizure Disorder

The veteran claims that his currently diagnosed seizure 
disorder is related to his active duty service.  However, the 
etiology or pathology of a disability or disease is a medical 
question that neither the veteran nor the other lay persons 
are qualified to answer.  Espiritu.  The Board finds that the 
medical evidence of record is probative while the veteran's 
assertions are not as he has no medical expertise to make 
those assertions.  

A review of the evidence of record shows that the veteran has 
had a seizure disorder for many years and still suffers from 
a seizure disorder.  He did not, however, have a diagnosed 
seizure disorder or the manifestations thereof during service 
or within one year thereof.  The first documented seizure 
occurred in the 1970s.  The VA examiner who performed the 
general medical examination also opined that the veteran's 
seizure disorder dated back to 1970 to 1971.  This is the 
earliest date that any medical expert has found that the 
seizure disorder existed.  Although there have been various 
theories advanced regarding the etiology of the veteran's 
seizure disorder, i.e., due to a head injury in the 1970s, 
due to alcohol, or being idiopathic, there is no competent 
evidence attributing the veteran's seizure disorder to 
service and no competent medical evidence dating the onset of 
the veteran's seizure disorder to within one year of the 
veteran's separation from active duty.  The veteran asserts 
that his first seizure occurred more than one year post-
service.

In sum, there is no competent evidence that a seizure 
disorder was present during the veteran's active duty 
service, or that a seizure disorder became manifest to a 
compensable degree within the year after the veteran's 
separation from service; his currently diagnosed seizure 
disorder is not related to service.  Accordingly, the Board 
concludes that a seizure disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).

B.  Schizophrenia

There is no competent medical evidence demonstrating that the 
veteran currently suffers from schizophrenia.  In fact, the 
1997 VA examiner specifically reviewed the veteran's history 
and indicated that the veteran's past history was not 
consistent with schizophrenia.  Although the veteran 
maintains that he was hospitalized and treated for 
schizophrenia inservice and right after service, this is not 
demonstrated in the record.  Rather, the veteran has been, 
over the years, treated for variously diagnosed mental 
impairments, but never for schizophrenia.  Currently, the VA 
examination showed that the veteran is suffering from a 
bipolar disorder.  Private medical records confirm that the 
veteran is suffering from a bipolar disorder as well as a 
panic disorder with agoraphobia.

The veteran's claim of service connection for schizophrenia 
must fail as there is no sufficient factual showing that he 
currently has this disability or disease.  The veteran's 
assertions that he currently has schizophrenia are not 
competent while the medical evidence showing that he does not 
have this disease is probative.  Accordingly, the Board 
concludes that the veteran does not have schizophrenia due to 
disease or injury incurred or aggravated in service.  The 
veteran is informed that any claim for service connection 
requires three elements, competent evidence of disease or 
injury in service, evidence of current disability and 
evidence of a nexus to service.  In this case, despite 
multiple medical records, there is an absence of competent 
evidence that the veteran currently has schizophrenia and, 
more importantly, when the issue was addressed by an 
examiner, it was concluded that he has not had this disease 
or disability.  In the absence of current disability, there 
is no basis for the grant of service connection.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert.

C.  Spinal Fractures

The veteran claims that his currently diagnosed spinal 
fractures are related to his active duty service and/or to 
his seizure disorder.  However, the etiology or pathology of 
a disability or disease is a medical question that neither 
the veteran nor the other lay persons are qualified to 
answer.  Espiritu.  The Board finds that the medical evidence 
of record is probative while the veteran's assertions are not 
as he has no medical expertise to make those assertions.  

A review of the evidence of record shows that the veteran has 
spinal fractures that apparently occurred while he was 
suffering grand mal seizures.  The veteran did not suffer any 
spinal fracture during service and his discharge examination 
was negative for a spine abnormality.  The first diagnosis of 
a spinal fracture is dated in the 1980s.  There is no 
competent evidence attributing the veteran's spinal fractures 
to service and no competent medical evidence dating the onset 
of the veteran's spinal fractures to within his period of 
active service. 

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
service connection may also be granted for disability which 
has been aggravated by a service-connection disease or 
injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the competent evidence of record shows a 
relationship between the veteran's seizure disorder and his 
compression fractures, however, the veteran is not service-
connected for his seizure disorder, as set forth above.  
Thus, there is no basis for secondary service connection.  

In sum, there is no competent evidence that spinal fractures 
were present during the veteran's active duty service.  His 
currently diagnosed spinal fractures are not related to 
service.  Accordingly, the Board concludes that spinal 
fractures were not incurred in or aggravated by service.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert.

New and Material

As noted above, in a September 1994 rating decision, service 
connection for depression was denied.  The veteran was 
provided notice of this decision and of his procedural and 
appellate rights, but he did not appeal.  

When a claim has been disallowed, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  According to the United States Court 
of Appeals for Veterans Claims ("the Court"), the pertinent 
VA law requires that in order to reopen a previously and 
finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996). 

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge, supra.  The Board notes that the legal 
standard of what constitutes "new and material" evidence 
was recently amended.  This amendment is inapplicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.156(a)).

When the RO denied service connection for depression in 
September 1994, it considered the veteran's service medical 
records which revealed a poorly controlled anger/rage 
reaction to authority, emotional difficulties, and a 
personality defect.  There was no evidence of depression 
during service.  Further, there was no post-service evidence 
of depression.  The September 1994 RO decision denied service 
connection on the basis that the medical evidence of record, 
inservice and post-service did not reflect a diagnosis of 
depression.  Thus, the record did not reflect competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service; and/or 
competent evidence as to a nexus between an inservice injury 
or disease and current disability.

Since the September 1994 RO decision was rendered, new 
evidence has been received including the veteran's RO hearing 
testimony.  The veteran's testimony is to the effect that he 
was demeaned during Corps School and due to these episodes 
and the pressure of service, he became depressed.  He also 
testified that depression caused him to attempt suicide in 
the 1970s.  Finally, he related that he still suffers from 
depression.  
 
Newly submitted evidence also includes VA and private medical 
records.  Some records reflect that the veteran told 
physicians that he had a history of depression.  
Additionally, there are post-service diagnoses of a major 
depressive disorder and/or depression.  Specifically, the 
records from Tarrant County Mental Health Mental Retardation 
Services show that in 1993, he was diagnosed as having a 
recurrent major depressive disorder.  In May 1995, it was 
noted that he had been treated since 1975 for depression.  
Medical records from that same facility also reflect that the 
veteran was noted as having a mixed type bipolar disorder and 
a panic disorder with agoraphobia.  A January 1997 VA 
examination determined that the veteran had a bipolar 
disorder.  The VA examiner also noted a past history of 
depression.

As noted, the prior final decision, rendered in September 
1994, denied service connection, in part, on the basis that 
the medical evidence of record, inservice and post-service 
did not reflect a diagnosis of depression.  The record did 
not reflect competent evidence of a current disability.  
Currently, the record does indeed reflect a post-service 
diagnosis of a major depressive disorder and/or depression.  
The new evidence, when accepted as true, cures one of the 
prior evidentiary defects.  Further, the evidence is neither 
cumulative nor redundant of evidence previously considered.  
As such, the claim of service connection for depression is 
reopened.  38 C.F.R. § 3.156.






	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a seizure disorder is denied.

Service connection for schizophrenia is denied.

Service connection for spinal fractures is denied.  

The petition to reopen a claim of service connection for 
depression is granted; and the appeal is allowed to this 
extent.


		
	K. Parakkal
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

